DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks
Applicants’ amendments to the claims appear to overcome the 35 U.S.C. 112, second paragraph rejections previously applied to the claims.

Independent Claim 1 has been amended in a manner by Applicants that has broadened the scope of Claim 1.  Thus, amended Claim 1 changes the scope of Claim 1 and all claims dependent therefrom.     

For the reason described above the amendments to the claims made in the
Response After Final Action will not be entered since amended independent Claim 1 and the claims dependent thereon will each require further consideration and search.


/PAUL THIEDE/
Examiner, Art Unit 3746
Friday March 5, 2021

/Mary Davis/Primary Examiner, Art Unit 3746